ACCEPTED
                                                                         03-15-00116-CR
                                                                                 6932118
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                    9/15/2015 1:44:11 PM
                                                                       JEFFREY D. KYLE
                                                                                  CLERK

                  NO. 03-15-00116-CR


                 COURT OF APPEALS              FILED IN
                                        3rd COURT OF APPEALS
                                            AUSTIN, TEXAS
                     FOR THE            9/15/2015 1:44:11 PM
                                          JEFFREY D. KYLE
                                                Clerk
         AUSTIN SUPREME JUDICIAL DISTRICT



            CHRISTOPHER QUINN RIVERA,
                      Appellant

                         VS.


                THE STATE OF TEXAS,
                        Appellee


                    APPEAL FROM
         THE 428TH JUDICIAL DISTRICT COURT
                HAYS COUNTY, TEXAS
          TRIAL COURT CAUSE NO. CR-14-0448




MOTION FOR LEAVE TO FILE UNTIMELY APPELLEE'S BRIEF



                        John Coucli
                        Asst. Criminal District Attorney
                        712 S. Stagecoach Trail, Suite 2057
                        San Marcos, Texas 78666
                        Ph; (512) 393-7600 / Fax; (512) 393-2246
                        State Bar No. 24048407
                        john.couch@co.hays.tx.us
                        Attorney for the State of Texas
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Now comes Appellee, the State of Texas, and files this Motion for Leave to
File an UntimelyAppellee's Brief, and in support states the following:

   1. Appellee's Brief was due on September 8,2015.

   2. This Motion is not sought for delay, but so justice may be served.

   3. For the foregoing reason, the undersigned attorney hereby requests leave to

      untimely file this Appellee's Briefpursuant to Texas Rules of Appellate

      Procedure, Rule 38.6, which provides modifications of filing time.




                                       Respectfully submitted.




                                       JohH Couch
                                       Asst. Criminal District Attorney
                                       712 S. Stagecoach Trail, Suite 2057
                                       San Marcos, Texas 78666
                                       Ph: (512) 393-7600 / Fax; (512) 393-2246
                                       State Bar No. 24048407
                                       john.couch@co.hays.tx.us
                                       Attorney for the State of Texas
>'   '




                                   CERTIFICATE OF SERVICE




               I certify that on                     /S , 2015, I served the above motion by
         email to Rickey D. Jones at rickey@satx.rr.com, in accordance with the Texas Rules
         of Appellate Procedure.




         On this the 15th day of September, 2015 .




                                                         John Couch
                                                         Asst. Criminal District Attorney